The Chancellor
decided, that under the order for the appointment of a receiver in such a case, the defendants were bound to execute to the receiver a formal assignment of all their property, equitable interests, &c. as directed by the order, to enable such receiver to test the validity of any assignment or other disposition they might have previously made of their property, and to bring a suit in his own name in cases in which he was legally authorized to sue in that manner, either at law or in equity. But if the defendants swore that they had no property or choses in action, &c. in their possession or under their power or control, the execution of the formal assignment was all that could be required of them, unless it appeared by other testimony that they had sworn falsely as to such property and effects.